FILED
                             NOT FOR PUBLICATION                              JAN 19 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KIRAN PRAJAPATI, a.k.a. KUNAL                     No. 08-71041
PATEL,
                                                  Agency No. A095-727-110
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Kiran Prajapati, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Santos-Lemus v. Mukasey,

542 F.3d 738, 742 (9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that the attacks upon

Prajapati and his family were tied to money disputes and that Prajapati failed to

establish that a protected ground was at least one central reason for the attacks. See

Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (“[t]he Real ID Act

requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Accordingly, Prajapati’s asylum and withholding of

removal claims fail. See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).

      We do not address Prajapati’s CAT claim because he did not specifically and

distinctly challenge it in his opening brief. See Castro-Perez v. Gonzales, 409 F.3d

1069, 1072 (9th Cir. 2005) (failure to raise a claim results in waiver).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-71041